DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group I and Species 2, claims 10-14 in the reply filed on May 13, 2022 is acknowledged.
Claim Interpretation
The limitations “support unit” and “gas supply unit” in claim 10 are not being interpreted under 112(f) because claim 10 recites sufficient structure to perform the recited function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 and its dependent claims 12-14 require “the controller is configured to: control the gas supply unit such that a total molecular weight per unit time for the process gas supplied from the first gas supply part is greater than a total molecular weight per unit time for the process gas supplied from the second gas supply part, when processing the edge area of the substrate supported by the chuck” and depends from claim 10 which requires “the controller is configured to: control the gas supply unit such that only the first gas supply part supplies the process gas, when processing the edge area of the substrate supported by the chuck”. It is not clear how the process gas can only be supplied by the first gas supply part as required by claim 10 and the process gas supplied from the first gas supply part is greater than … the process gas supplied from the second gas supply part” as required by claim 11.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fischer, US 2015/0318150 A1.
	Fischer teaches:
Regarding claim 10, a substrate processing apparatus comprising: a housing 102 having a process space; a support unit 104, 105 configured to support a substrate in the process space; a gas supply unit 146, 122 to supply process gas to the process space; 15a dielectric plate 106 disposed to face the substrate supported by the support unit in the process space; an upper electrode 110 spaced apart from the dielectric plate 106 while surrounding the dielectric plate 106 when viewed from a top; and a controller 130, 20wherein the support unit further includes: a chuck 104 having a support surface to support the substrate and connected with a power source 140; and DOCS 122296-070UT1/4069067 1Attorney Docket No. 122296-07OUT 1a lower electrode 112 disposed to face the upper electrode 110 while surrounding the chuck 104 when viewed from the top, wherein the gas supply unit includes: a first gas supply part 122 configured to supply the process gas to a central area of the 5substrate supported by the chuck; and wherein the support unit, the dielectric plate 106, and the upper electrode 110 are provided, such that a volume of a space, in which the process gas supplied by the gas supply unit flows, is larger in the edge area of the substrate supported by the chuck than the central area of the substrate supported by the chuck, when viewed from the top (Figure 1B), and 10wherein the controller 130 is configured to: control the gas supply unit such that only the first gas supply part supplies the process gas, when processing the edge area of the substrate supported by the chuck (Paragraph 0030-0031). (Figures 1A, 1B, Figure 3)  
Regarding claim 11, the gas supply unit includes: a second gas supply part 120 configured to supply the process gas through a space between 15the dielectric plate and the upper electrode which are provided on the edge area of the substrate supported by the chuck, and wherein the controller is configured to: control the gas supply unit such that the process gas is supplied from the first gas supply part and the process gas is supplied from the second gas supply part, when processing the edge area of the substrate supported by the chuck.  
Regarding claim 12, the support unit further includes: an insulating ring 116 interposed between the chuck 104 and the lower electrode 112.  
Regarding claim 13, the insulating ring 116 and the lower electrode 112 are spaced apart from a bottom surface of the edge area of the substrate supported by the chuck.  
Regarding claim 14, 5the controller 130 is configured to: control the support unit and the gas supply unit such that the power source applies power to the chuck to generate plasma at the edge area of the substrate supported by the chuck when the first gas supply part and the second gas supply part supplies the process gas. (Paragraph 0030-0031, Figures 1A, 1B, 3)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art teaches the technological background of the invention.  Van Selow, US 2020/0090868 A1 could be used to reject the claims under 35 USC § 102.  These rejections have not been made because they do not provide any additional or different teachings, and if they were applied, would have resulted in an undue multiplication of references.  (See MPEP 707.07(g))    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrie R Lund whose telephone number is (571)272-1437. The examiner can normally be reached 9 am-5 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrie R Lund/Primary Examiner, Art Unit 1716